Citation Nr: 9922331	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to dependents' 
educational benefits under 38 U.S.C., Chapter 35.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who died on May [redacted], 
1996. The veteran served on active duty from January 1965 to 
July 1984, and he also served on active duty for training 
from February 1964 to August 1964, for a total active service 
period of 20 years and 11 days.  He served in Vietnam and his 
decorations include the Combat Infantryman Badge. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for the cause of the veteran's death and entitlement 
to dependents' educational benefits under 38 U.S.C., Chapter 
35, was also denied.  


REMAND

The appellant contends that the veteran's death is related to 
his period of active service.  The death certificate 
indicates that the immediate cause of the veteran's death was 
acute myocardial infarction, and underlying causes included 
severe 3-vessel coronary artery disease and diabetes 
mellitus.  It is the appellant's belief that a heart 
condition was initially manifested during the veteran's 20 
year period of active service.  In support of this belief, 
she has cited his 1967 hospitalization for treatment of 
possible pulmonary embolism at which time he underwent a 
cardiac catheterization.  

Having reviewed the record, the Board has concluded that this 
claim must be returned to the RO so that further evidentiary 
development may be conducted.  Specifically, the record 
indicates that the veteran was dead on arrival at a private 
hospital and the death certificate shows that an autopsy was 
performed at the time of death.  At the present time, a copy 
of the autopsy report has not been obtained; nor does the 
record include reports of treatment for heart disease in the 
years shortly preceding the veteran's death.  These records 
will be sought on appeal.  

In addition, the record indicates that the veteran was 
hospitalized at the Buffalo VAMC while on active duty in 
1967.  At that time, he underwent a right heart 
catheterization, pulmonary angiograms, and other testing for 
evaluation of chest pain with a cardiac diagnosis of 
suspected pulmonary embolism.  Final diagnoses at the time of 
his hospital discharge included questionable pleurodynia, 
unproven pulmonary embolism, and questionable pulmonary 
tuberculosis.  On remand, the veteran's claims folder will be 
made available for review by a VA physician, in order to 
obtain an opinion as to the relationship, if any, between the 
veteran's in-service treatment for pulmonary embolism and his 
subsequent post-service diagnosis with coronary artery 
disease.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the appellant 
and request information as to the date 
and locations of all post-service 
treatment the veteran received for 
cardiovascular disorders.  Specifically, 
the current record does not include 
evidence of treatment for a heart 
disorder after 1991.  The appellant 
should be informed that relevant 
information might include records showing 
continuity of treatment for a heart 
disorder in the years following the 
veteran's treatment from service, records 
showing treatment for a heart disorder in 
the years between 1991 and the date of 
death; and records corresponding to the 
date of his initial diagnosis and 
treatment for coronary heart disease and 
diabetes mellitus, to include records of 
borderline high blood pressure readings 
in the years following discharge.  
Utilizing the information provided by the 
appellant and upon obtaining the 
appropriate release forms, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
the veteran's treatment records, apart 
from those records which have already 
been associated with the claims folder.  
All records obtained through these 
channels should be associated with the 
claims folder.  

2.  The RO should contact the Central 
Florida Regional Hospital in Sanford, 
Florida, in order to request the report 
of the autopsy which was conducted at the 
time of the veteran's death.  All 
documentation generated with regard to 
this request should be associated with 
the claims folder, and if such a report 
cannot be located, the reasons therefor 
should be set forth in writing.  

3.  Upon completion of the foregoing, the 
RO should make the veteran's file 
available for review by a VA physician 
with expertise in cardiovascular and 
pulmonary disorders.  The VA physician 
should conduct a thorough review of the 
veteran's claims file, to include the 
post-service medical records, the service 
medical records, and all records 
pertaining to the veteran's treatment for 
suspected pulmonary embolism in 1967.  
Thereafter, the physician should provide 
an opinion as to the following: 

a.  The nature of the relationship, if 
any, between the veteran's in-service 
treatment for pulmonary embolism and the 
coronary artery disease which was 
diagnosed following his discharge from 
active duty.  The record includes 
detailed treatment reports corresponding 
with the veteran's 1967 hospitalization 
for suspected pulmonary embolism, to 
include lung scan reports and reports of 
pulmonary angiograms.  In providing the 
requested opinion, the reviewer should 
provide a careful and detailed discussion 
of these records.  

b.  Whether there is any indication from 
the available medical evidence, including 
both the service medical records and the 
post-service medical records, that 
coronary artery disease was either 
manifested or had its onset during the 
period of active service.  

Supporting facts and documentation should 
accompany each opinion and complete 
rationales should be given for any 
conclusions reached.  The examiner's 
opinions should be detailed and should be 
presented in a typewritten report.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA 
physician-reviewer does not contain all 
of the requested opinions, it should be 
returned for completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and her 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










